Case: 20-61229     Document: 00516317494         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 12, 2022
                                  No. 20-61229                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Juan Gabriel Tzul Lacan,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A072 425 517


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Juan Gabriel Tzul Lacan, a native and citizen of Guatemala, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the denial of his application for cancellation of removal, contending he




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61229      Document: 00516317494           Page: 2    Date Filed: 05/12/2022




                                     No. 20-61229


   demonstrated his removal would cause exceptional and extremely unusual
   hardship to his children.
          In reviewing the BIA’s decision, the immigration judge’s decision is
   considered only to the extent it influenced the BIA. Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence; legal conclusions, de novo. Trejo v. Garland, 3 F.4th 760, 774 (5th
   Cir. 2021).
          Cancellation of removal is available if, inter alia, applicant establishes
   applicant’s spouse, child, or parent would suffer exceptional and extremely
   unusual hardship if applicant were removed.           8 U.S.C. § 1229b(b)(1).
   Despite Lacan’s assertions to the contrary, the consequences facing his
   children if he were removed are not “‘substantially’ beyond the ordinary
   hardship that would be expected when a close family member leaves this
   country”. Trejo, 3 F.4th at 775 (quoting In re Monreal-Aguinaga, 23 I. & N.
   Dec. 56, 62 (B.I.A. 2001)).
          Because the record does not compel a finding that his children would
   suffer exceptional and extremely unusual hardship if he were removed,
   substantial evidence supports the determination that he is ineligible for
   cancellation of removal.
          DENIED.




                                          2